REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-33 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The closest prior art Snow, Roger M. (U.S. PG Pub 2006/0270477 A1) which discloses a poker game with blind bet and player selectable play wager. However, Snow singularly or in combination fails to disclose the recited feature:
As per claims 1 and 17  “deal cards from the plurality of cards to the card positions on the video display device, determine whether to deal an additional card to any of the card positions, deal the additional card from the plurality of cards to one of the card positions on the video display device to form a multi-indicia representing a first dealt card and the additional card when the game circuitry determines that the additional card is to be dealt, and identify a plurality of different poker hands from the multi-indicia card and the 
As per claim 13 “deal cards from  the plurality of cards to the card positions on the video display device to form a dealt poker hand, receive signals indicating cards to be held after the dealt poker hand is formed, determine whether any of the card positions on the video display include a multi-indicia card representing multiple playing cards, replace any cards not held in the dealt poker hand with additional cards to form a final poker hand, where a multi-indicia card is not held, dealing a replacement multi-indicia card representing multiple player cards to the same card position as the replaced multi-indicia card from the dealt poker hand, and identify a plurality of different poker hands from the multi-indicia card and the remaining dealt cards when one of the card positions is associated with multi-indicia card”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571).  The Examiner can normally be reached on Monday -Thursday; 6:30AM- .  Hoteler.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hu Kang can be reached on 571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE E ELISCA/Primary Examiner, Art Unit 3715